UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4508


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINAL MARCELLIUS BOYD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:09-cr-00198-JFA-1)


Submitted:   November 5, 2010              Decided:   December 15, 2010


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, James C. Leventis, Jr., Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginal Marcellius Boyd pled guilty to one count of

being a felon in possession of a firearm, in violation of 18

U.S.C.    §§ 922(g)(1),          924(a)(2),       (e)    (2006).          Boyd’s      advisory

Sentencing Guidelines range of imprisonment was fifty-seven to

seventy-one months’ imprisonment.                     The district court sentenced

Boyd to sixty-five months’ imprisonment.                       Boyd appeals, claiming

the court erred by considering certain conduct prior to imposing

sentence.         He    has     also   filed      a     pro    se    supplemental         brief

claiming there was an error in determining his Criminal History

Category.    We affirm.

            An         appellate       court          reviews        a         sentence     for

reasonableness under an abuse of discretion standard.                                   Gall v.

United States, 552 U.S. 38, 51 (2007).                           This review requires

consideration          of       both    the       procedural             and      substantive

reasonableness         of   a   sentence.         Id.         This   court       must     assess

whether    the    district        court   properly        calculated            the   advisory

guidelines range, considered the § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.             Id. at 49-50; see United States v. Lynn,

592 F.3d 572, 575-76 (4th Cir. 2010); United States v. Carter,

564 F.3d 325, 330 (4th Cir. 2009).                       If there is no procedural

error,      the        appellate        court          reviews           the      substantive

reasonableness of the sentence, “examin[ing] the totality of the

                                              2
circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the    standards   set    forth    in   §     3553(a).”           United   States     v.

Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                              If the

sentence is within the guidelines range, the court applies a

presumption of reasonableness.              Rita v. United States, 551 U.S.

338, 346-56 (2007) (upholding presumption of reasonableness for

within-guidelines sentence).

              We conclude that the district court did not abuse its

discretion by considering Boyd’s conduct during the commission

of the offense in determining the within-guidelines sentence.

We further conclude the sentence is reasonable.                        In addition,

while    we   grant     Boyd’s   motion       for   leave    to     file   a    pro   se

supplemental brief, we find his issue is without merit.

              Accordingly, we affirm the district court’s judgment.

We    dispense   with    oral    argument      because      the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                          3